DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-15, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1-20 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bakos (US 2010/0010298 A1) in view of Jeong (2013/0253271 A1) in view of Peine (US 2010/0249497 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5, 7-8, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US 2010/0010298 A1) in view of Jeong (2013/0253271 A1), further in view of Peine (US 2010/0249497 A1).
Regarding claim 1, 10, and 17, Bakos discloses a surgical system comprising: a steering tool comprising a shaft defining a bore extending along the longitudinal axis an unbent state and having a bendable section (eg. Fig. 1-2 flexible overtube 10, 11-12), an elastic cable (eg. Fig. 1-2, suitably elastic cable 138) and wherein said tube assembly is configured to be removably disposed through said shaft such that said tube flexible section is seated within said bore of said bendable section (eg. Fig. 10A-N, Para. 64-76), but does not disclose an inelastic cable coupled to said shaft, and an elastic cable coupled to said shaft and arcuately spaced from said inelastic cable; and a powered tool comprising a tube assembly comprising a tube flexible section, a working head, and a motor configured to rotate said working head, wherein said inelastic cable and said elastic cable are configured to be placed in tension with said inelastic cable causing said shaft bendable section and said tube flexible section to bend towards said inelastic cable with said inelastic cable and said elastic cable remaining in tension to resist side or radial loading on said working head during operation of said powered tool and the motor configured to rotate the working head relative to the bendable section of the steering tool.
Jeong teaches an endoscopic device with a bendable section (eg. Fig. 1-4, bending member 70) that has a flexible inelastic cable (eg. Fig. 3-4, cable 52) and elastic members (Fig. 3-4, elastic members 73) such that if the user applies tension to the bending wire, the elastic energy is accumulated in the elastic member 73 simultaneously with bending of the bending member 70 and when the operator releases the tension applied to the bending wire 52 the bending segments 71 are returned to original positions thereof by the elastic energy for the elastic member 73 (eg. Para. 60-62). Additionally, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the flexible overtube as disclosed by Bakos with the motor powered working head insert and bendable section as taught by Jeong to provide improved sealing of the working members by the overtube (eg. Bakos, Para. 4) and to improve efficiency and easier operation to manipulate the endoscopic device (Eg. Para. 35-36). While Jeong does not show the elastic members as a wire, one of ordinary skill could use elastic wires/cables to replace the elastic members 73 as long as it still contains the elastic energy to return it to its original position after the tension in the bending member 52 is released.
Peine teaches an endoscopic device with tension cables and bendable section that has an end effector that can be rotated about an axis relative to the bendable section by a motor or knob (eg. Para. 116-117 and 124).
It would have been obvious to have combined the invention of Bakos and Jeong with the motor and cable drive system as taught by Peine to allow more degrees of freedom and improve maneuverability during an operation by simulating a wrist with the end effector (eg. Peine, Para. 5)
Regarding claim 2, 11, and 18, the combined invention of Bakos, Jeong, and Peine discloses steering tool comprises a body with said inelastic cable and said elastic cable extending from said body, wherein said shaft is moveably mounted to said body and configured to place said elastic cable inelastic cables in tension (eg. Jeong, Fig. 5-6, rotatable body 130).
Regarding claim 5 and 15, the combined invention of Bakos, Jeong, and Peine discloses bendable section of said shaft includes a plurality of links arranged in series, wherein proximally adjacent links of said plurality of links are pivotable along an axis perpendicular to said shaft and longitudinally moveable relative to one another so as to be compressed with the tension from the inelastic and elastic cables (eg.  Jeong, 3-4).
Regarding claim 7, the combined invention of Bakos, Jeong, and Peine discloses the working head is releasably coupled with said motor of said powered tool. The Examiner believes this would be prima facie obvious to have made the motor and the powered tool to be separable as one of ordinary skill since the rotating body and the rotating disc are can be separably provided (eg. Para. 70), therefore one could separate the parts according to their preference. (See MPEP 2144.04 V.C.)
Regarding claim 8 and 16, the combined invention of Bakos, Jeong, and Peine discloses each of said plurality of links define a portion of said bore such that, when said tube assembly is removably disposed through said shaft, said tube flexible sections seated within said bore resist the pivoting of said proximally adjacent links of said plurality of links (eg. Bakos, Fig. 11-12 and Jeong Fig. 3-4).
Regarding claim 14, the combined invention of Bakos, Jeong, and Peine discloses a lever coupled to said shaft and said body of the steering tool, said lever configured to be actuated so as to longitudinally move said shaft relative to said body. (eg. Jeong, Para. 29-30, it would have been obvious to replace the lever with an operational wheel and pulley system as an equivalent substitute for an actuating lever).
Regarding claim 19, the combined invention of Bakos, Jeong, and Peine discloses the steering tool includes a rachet assembly coupled to the shaft, said method further comprising actuating the ratchet assembly to lock the shaft and prevent the release of the tension from the one or more inelastic cables and the one or more elastic cables (eg. Jeong, Fig. 5-6 and 13-17, Para. 91-98, operational wheel and sliding shaft that maintains tension until rotated in another direction).
Regarding claim 20, the combined invention of Bakos, Jeong, and Peine discloses the shaft is movably mounted to the actuator, wherein upon actuation of the actuator, the shaft moves distally to stretch the one or more elastic cables (eg. Jeong, Fig. 5-6 and 13-17, Para. 91-98).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US 2010/0010298 A1) in view of Jeong (2013/0253271 A1), further in view of Peine (US 2010/0249497 A1), further in view of Loeb (US 2005/0187537 A1).
Regarding claim 3, the combined invention of Bakos, Jeong, and Peine discloses the invention of claim 1, but does not disclose powered tool is a shaver with said tube assembly of said shaver comprising an inner tube and an outer tube rotatable relative to one another, wherein each of the inner tube and the outer tube include a flexible section forming said tube flexible section so that, when said shaft is bent, said shaver is also bent.
Loeb teaches a shaver endoscopic device that is capable of angular deflection (eg. Abstract, Para. 7, 14).
It would have been obvious to have combined the invention of Bakos, Jeong, and Peine with Loeb in such a way to have the working end be a shaver instead of a needle to provide more functions with the endoscopic tool to perform various procedures like eroding/cutting/removing tissue (eg. Para. 7 and 14).
Regarding claim 4, the combined invention of Bakos, Jeong, Peine, and Loeb discloses each of said inner tube and outer tube comprise a cutting window located on a side of said working head and proximal to a distal end of said working head, wherein said steering tool is configured to prevent flexure of said flexible sections from the side or radial loads during operation of said shaver (eg. Loeb, Fig. 5).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US 2010/0010298 A1) in view of Jeong (2013/0253271 A1), further in view of Peine (US 2010/0249497 A1), further in view of Malkowski (US 20110184459 A1).
Regarding claim 6, 12, the combined invention of Bakos, Jeong, and Peine discloses the invention of claim 1 and said inelastic cable is imposed around substantially entirety of said working head of said powered tool (eg. Jeong, Fig. 1-4, bending cable 52), but does not disclose elastic cable comprises at least two elastic cables arcuately spaced apart from each other and from said inelastic cable such that the tension from said at least two elastic cables and.
Malkowski teaches an endoscopic bendable shaft device that comprises at least two articulation elastic cables arcuately spaced from each other (eg. Fig. 25, cables 240).
It would have been obvious to have combined the invention of Bakos, Jeong, and Peine to have multiple elastic cables arcuately spaced around the shaft as taught by Malkowski because it would have been obvious to one of ordinary skill to try using multiple cables arcuately spaced out to have multiple directions of articulation and/or creating an elastic energy in the other cables to allow ease of returning the shaft into its original configuration when bent at different angles.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US 2010/0010298 A1) in view of Jeong (2013/0253271 A1), further in view of Peine (US 2010/0249497 A1), further in view of Thorne (US 2012/031591 A1).
Regarding claim 9, the combined invention of Bakos, Jeong, and Peine discloses the invention of claim 1, and a bur (eg. Jeong, Bur), but does not disclose the bur being removably coupled to motor and tube assembly.
Thorne discloses a motorized endoscopic device with a modular distal attachment including a bur, drill chuck, and saw (eg. Abstract, Para. 4, and claim 1).
It would have been obvious to have modified the invention of Bakos, Jeong, and Peine with a removable attachment as taught by Thorne to improve the flexibility/access to multiple tools to perform an operation and ease of use (eg. Thorne, Para. 7-10).
Regarding claim 13, the combined invention of Bakos, Jeong, Peine, and Thorne discloses the shaver is releasably coupled with said steering tool (eg. Thorne, Claim 1, Para 4-10, Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792